FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-56746

               Plaintiff - Appellee,             D.C. No. 2:07-cv-06605-WDK

   v.
                                                 MEMORANDUM *
 RICHARD OLAWALE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     William D. Keller, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Richard Olawale appeals pro se from the district court’s order denying in

part his motion requesting the return of property seized by the United States



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
government. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo the district court’s denial of a motion for return of property and for clear error

its findings of fact. United States v. Marshall, 338 F.3d 990, 993 (9th Cir. 2003).

We affirm.

       The district court properly determined that Olawale’s request for the return

of his property seized for forfeiture was barred by the statute of limitations because

he did not file it within five years of the date of final publication of notice of

seizure. See 18 U.S.C. § 983(e)(1), (3) (providing that “any person entitled to

written notice in any nonjudicial civil forfeiture proceeding under a civil forfeiture

statute who does not receive such notice may file a motion to set aside a

declaration of forfeiture,” but “not later than 5 years after the date of final

publication of notice of seizure of the property”).

       Olawale’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                                2                                        08-56746